STEPHENSON, Justice
(concurring).
I concur with the decision reached in this case, but I feel it is important to point out that Sec. 5 of Art. 7 of the Contract referred to in the opinion reads as follows:
“The decision of a majority of the Board of Arbitration shall become final and binding on the parties of this Agreement when delivered to them in writing.” This provision in the Contract had the effect of ousting the courts of jurisdiction, and was therefore voidable. Not being binding upon the parties, it could not be made a condition precedent to filing this suit. The parties to a contract are free to enter into *398any agreement they choose, and may make conditions precedent to filing suit, as long as such conditions do not have the effect of denying either party the right to have the matter finally adjudicated by the courts. Tejas Development Co. v. McGough Bros., supra.